t c memo united_states tax_court william edward thomason petitioner v commissioner of internal revenue respondent docket no 7337-05l filed date p filed a petition for judicial review pursuant to sec_6330 i r c in response to a determination by r that levy action was appropriate the court sustained r’s determination in a bench opinion rendered on a motion for summary_judgment r subsequently filed a motion for imposition of a penalty under sec_6673 i r c held a penalty under sec_6673 i r c is due from p and is awarded to the united_states in the amount of dollar_figure william edward thomason pro_se john d davis for respondent this opinion supplements the bench opinion previously rendered in this case on date in pocatello idaho supplemental memorandum opinion wherry judge the petition in this case was filed in response to a notice_of_determination concerning collection action s under sec_6320 and or the matter is presently before the court on respondent’s motion for imposition of a penalty under sec_6673 background relevant background information may be summarized as follows petitioner failed to file federal_income_tax returns for the to taxable years on date the internal_revenue_service irs issued to petitioner a statutory_notice_of_deficiency for those years petitioner at no time alleged that he did not receive the notice no petition was filed with the tax_court in response to the date notice and the deficiencies and additions to tax determined therein as well as statutory interest were assessed on date notices of balance due were sent to petitioner for all years on that date and on date date and date respondent subsequently issued to petitioner with respect to his through income_tax liabilities a final notice of unless otherwise indicated section references are to the internal_revenue_code_of_1986 as amended intent to levy and notice of your right to a hearing dated date petitioner utilizing form request for a collection_due_process_hearing timely sought a hearing explaining his disagreement as follows everything you claim i owe is false my income has been so small for so long--if i filed--i’m sure i would be eligable sic for govt help i have no idea how you arrived at the false numbers you claim against me i have suffered much because of your tactics of intimidation and look forward to getting the whole mess straightened out the irs office of appeals thereafter sent petitioner a letter dated date briefly outlining the appeals process explaining the issues that could be raised indicating that challenges to the tax_liability would be unavailable except through other avenues such as the audit_reconsideration process advising of materials that should be submitted for consideration of any collection alternatives and requesting that petitioner call to discuss and schedule the requested hearing petitioner called on date continuing to voice disagreement with the liabilities he was again urged to file missing returns and to pursue audit_reconsideration but he apparently indicated that he was not interested in making an appointment with a local auditor or examiner petitioner also stated that he wanted a face-to-face collection hearing on date the settlement officer with appeals to whom petitioner’s case had been assigned sent a letter scheduling an in-person hearing for date and reprising the points made in the previous letter petitioner neither appeared for the hearing nor contacted the officer prior thereto the officer left a voicemail message for petitioner who returned the call and alleged that he did not receive the date letter during that conversation petitioner also advised that he was living from hand to mouth and throws away receipts the parties rescheduled a hearing for date on date the settlement officer received a call from petitioner who said that he was still working on completing financial information and unfiled returns the settlement officer explained that she was unable to afford additional time and would be closing the case on date respondent issued to petitioner the aforementioned notice_of_determination concerning collection action s under sec_6320 and or sustaining the notice_of_intent_to_levy an attachment to the notice repeated the prohibition on petitioner’s challenges to his underlying liabilities stated that petitioner did not raise any other relevant issues or submit proposals regarding collection alternatives and noted that petitioner also had not filed income_tax returns for through petitioner filed an imperfect petition disputing the notice on date and an amended petition on date both reflecting an address in shoshone idaho the amended petition read my gross_income was far less than you claim i owe in taxes in not one of those years did i earn more than seven or eight thousand dollars i know i did not file i believed my income did not require it respondent then filed a motion for summary_judgment on date petitioner was directed to file any response to respondent’s motion on or before date no such response was received and the motion was calendared for hearing on date at the session of the court in pocatello idaho there was no appearance by or on behalf of petitioner at call of the case or at any of multiple recalls despite the court’s having contacted petitioner by telephone during the session and alerted him of times for the recalls at the final recall on date the court rendered a bench opinion granting respondent’s motion for summary_judgment earlier in the day counsel for respondent had expressed a desire to move for imposition of a penalty under sec_6673 in the amount of dollar_figure the court had directed that respondent file a written motion to that effect which the court would consider prior to entering a decision in the case respondent filed the referenced motion on date and petitioner was ordered to file any response on or before date to date no response has been received by the court discussion sec_6673 authorizes the court to require the taxpayer to pay a penalty not in excess of dollar_figure when it appears to the court that inter alia proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless in 115_tc_576 we warned that taxpayers abusing the protections afforded by sec_6320 and sec_6330 through the bringing of dilatory or frivolous lien or levy actions will face sanctions under sec_6673 we have since repeatedly disposed of cases premised on arguments akin to those raised herein summarily and with imposition of the sec_6673 penalty see eg 119_tc_252 and cases cited thereat with respect to the instant matter we have become convinced that petitioner instituted this proceeding primarily for delay throughout the administrative and judicial process petitioner has repeatedly failed to raise any substantive issues of merit to supply requested information to comply with orders of this court to submit responses when afforded an opportunity to do so and to appear at scheduled proceedings the resultant waste of time and effort on the part of respondent and the court is undeniably one of the evils to which sec_6673 is directed it therefore is appropriate to grant respondent’s motion and to award a penalty of dollar_figure to the united_states in this case to reflect the foregoing an appropriate order and decision will be entered
